This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Election/Restriction
Applicant's election without traverse of claims 1-10 (Group I: drawn to a method of depositing a layer) in Applicant's reply dated on 22 November 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to the nonelected invention of Group II (drawn to an apparatus for forming a semiconductor layer).
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 20 August 2019 have been considered and are pertinent to the rejections of this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 7, & 10 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20030094136 A1 (Bartholomew'136) incorporating by reference US 5849088 A {deDontney'088} & US 6143080 A {Bartholomew'080}).
Regarding claim 1, Bartholomew'136 discloses a method of depositing a layer, the method comprising:

    PNG
    media_image1.png
    2453
    4519
    media_image1.png
    Greyscale

FIG. 1 of Bartholomew'136
measuring a physical property (bypass center pressure differential {δP1}, inner load pressure differential 142 {δP2}, & inner unload pressure differential 162 {δP3}) that is related to an 

    PNG
    media_image2.png
    1215
    2790
    media_image2.png
    Greyscale

FIG. 3 of Bartholomew'136 (Cropped - Top)

    PNG
    media_image3.png
    2762
    4178
    media_image3.png
    Greyscale

FIG. 2 of Bartholomew'136

    PNG
    media_image4.png
    1340
    2790
    media_image4.png
    Greyscale

FIG. 3 of Bartholomew'136 (Cropped - Middle)

    PNG
    media_image5.png
    1366
    2790
    media_image5.png
    Greyscale

FIG. 3 of Bartholomew'136 (Cropped - Bottom)
introducing, at an atmospheric pressure, a main gas mixture comprising a source gas (reagent supplied with carrier gas by way of inlet port 46 of injector 14) and an auxiliary gas (inert gas supplied by way of perforated sheet 76, plenum 78, & metering tubes 80 within the plenum 78; ) into the reactor chamber (muffle 140), the source gas comprising a 

    PNG
    media_image6.png
    2719
    4199
    media_image6.png
    Greyscale

FIG. 3 of deDontney'088
controlling a gas flow (e.g., varying inert gas flows supplied as inert gas curtains rather than exhaust flow to maintain the desired pressure balance, Bartholomew'136 ¶[0002]) of at least one of the source gas (reagent supplied with carrier gas) and the auxiliary gas (inert gas supplied by way of perforated sheet 76, plenum 78, & metering tubes 80 within the plenum 78 &/or inert gas supplied as inert gas curtains) into the reactor chamber (muffle 140) in response to a change of the air pressure in the reactor chamber (muffle 140).
Bartholomew'136: FIGs. 1-13, ¶[0002], ¶[0011], ¶[0014], ¶¶[0016]-[0018], ¶¶[0029]-[0034], ¶¶[0039]-[0043], & ¶¶[0044]-[0062];  deDontney'088: FIGs. 3-15; col. 4, ll. 18-49, col. 5, l. 61- col. 12, l. 28, & col. 12, l. 63 - col. 13, l. 57; Bartholomew'080: FIGs. 1-8, col. 2, l. 45 - 
Regarding claim 2, Bartholomew'136 discloses:
the gas flow of at least one of the source gas and the auxiliary gas (e.g., increasing inert gas flows supplied as inert gas curtains, Bartholomew'136 ¶[0055]) being increased with increasing air pressure in the reactor chamber (muffle 140).
Bartholomew'136: FIGs. 1-13, ¶[0002], ¶[0011], ¶[0014], ¶¶[0016]-[0018], ¶¶[0029]-[0034], ¶¶[0039]-[0043], & ¶¶[0044]-[0062];  deDontney'088: FIGs. 3-15; col. 4, ll. 18-49, col. 5, l. 61- col. 12, l. 28, & col. 12, l. 63 - col. 13, l. 57; Bartholomew'080: FIGs. 1-8, col. 2, l. 45 - col. 3, l. 46, col. 3, l. 52 - col. 4, l. 15, col. 4, l. 18 - col. 14, l. 7.
Regarding claim 3, Bartholomew'136 discloses:
the gas flow of at least one of the source gas (reagent supplied with carrier gas by way of inlet port 46 of injector 14) and the auxiliary gas (inert gas supplied by way of perforated sheet 76, plenum 78, & metering tubes 80 within the plenum 78 &/or inert gas supplied as inert gas curtains) being controlled to obtain, at varying atmospheric pressure in the reactor chamber, a constant flow speed of the main gas mixture into the reactor chamber.
Bartholomew'136: FIGs. 1-13, ¶[0002], ¶[0011], ¶[0014], ¶¶[0016]-[0018], ¶¶[0029]-[0034], ¶¶[0039]-[0043], & ¶¶[0044]-[0062];  deDontney'088: FIGs. 3-15; col. 4, ll. 18-49, col. 5, l. 61- col. 12, l. 28, & col. 12, l. 63 - col. 13, l. 57; Bartholomew'080: FIGs. 1-8, col. 2, l. 45 - col. 3, l. 46, col. 3, l. 52 - col. 4, l. 15, col. 4, l. 18 - col. 14, l. 7.
Regarding claim 7, Bartholomew'136 discloses:
the precursor material containing a semiconductor element (silicon {Si} source reactant such as tetraethylorthosilicate {TEOS}, silane, disilane … etc., &/or dopant 
Bartholomew'136: FIGs. 1-13, ¶[0002], ¶[0011], ¶[0014], ¶¶[0016]-[0018], ¶¶[0029]-[0034], ¶¶[0039]-[0043], & ¶¶[0044]-[0062];  deDontney'088: FIGs. 3-15; col. 4, ll. 18-49, col. 5, l. 61- col. 12, l. 28, & col. 12, l. 63 - col. 13, l. 57; Bartholomew'080: FIGs. 1-8, col. 2, l. 45 - col. 3, l. 46, col. 3, l. 52 - col. 4, l. 15, col. 4, l. 18 - col. 14, l. 7.
Regarding claim 10, Bartholomew'136 discloses:
the atmospheric pressure in the reactor chamber (muffle 140) being measured in the reactor chamber (muffle 140).
Bartholomew'136: FIGs. 1-13, ¶[0002], ¶[0011], ¶[0014], ¶¶[0016]-[0018], ¶¶[0029]-[0034], ¶¶[0039]-[0043], & ¶¶[0044]-[0062];  deDontney'088: FIGs. 3-15; col. 4, ll. 18-49, col. 5, l. 61- col. 12, l. 28, & col. 12, l. 63 - col. 13, l. 57; Bartholomew'080: FIGs. 1-8, col. 2, l. 45 - col. 3, l. 46, col. 3, l. 52 - col. 4, l. 15, col. 4, l. 18 - col. 14, l. 7.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under AIA  35 USC § 103 as being unpatentable over US 20030094136 A1 (Bartholomew'136) incorporating by reference US 5849088 A {deDontney'088} & US 6143080 A {Bartholomew'080}) in view of US 20120190208 A1 (Ozu'208).
Regarding claim 4, Bartholomew'136 discloses:
a gas flow of the auxiliary gas (inert gas supplied by way of perforated sheet 76, plenum 78, & metering tubes 80 within the plenum 78 &/or inert gas supplied as inert gas curtains) controlled such that a total gas flow of the source gas (reagent supplied with carrier gas by way of inlet port 46 of injector 14) and the auxiliary gas (inert gas supplied by way of perforated sheet 76, plenum 78, & metering tubes 80 within the plenum 78 &/or inert gas supplied as inert gas curtains) into the reactor chamber (muffle 140) is held constant when the gas flow of the source gas changes.
Bartholomew'136: FIGs. 1-13, ¶[0002], ¶[0011], ¶[0014], ¶¶[0016]-[0018], ¶¶[0029]-[0034], ¶¶[0039]-[0043], & ¶¶[0044]-[0062];  deDontney'088: FIGs. 3-15; col. 4, ll. 18-49, col. 5, l. 61- col. 12, l. 28, & col. 12, l. 63 - col. 13, l. 57;  Bartholomew'080: FIGs. 1-8, col. 2, l. 45 - col. 3, l. 46, col. 3, l. 52 - col. 4, l. 15, col. 4, l. 18 - col. 14, l. 7.
Regarding claim 4, Bartholomew'136 does not expressly disclose:
a gas flow of the source gas controlled in response to a change of a concentration of the precursor material in the source gas.
Regarding claim 4, Ozu'208 discloses:
a gas flow of a source gas (gas G1 {e.g., with 120 sccm CF4 Table 5} flowing at Q1 verses gas G1 {e.g., with 150/180/250 sccm CF4 Table 5} flowing at Q2, Q2 < Q1) at controlled in response to a change of a concentration of the precursor material (e.g., CF4) in the source gas, and

    PNG
    media_image7.png
    1965
    3622
    media_image7.png
    Greyscale

FIG. 4 of Ozu'208
a gas flow of an auxiliary gas (gas G2 {e.g., with 240 sccm CHF3 Table 5} flowing at R1 verses gas G2 {e.g., with 210/180/120 sccm CHF3 Table 5} flowing at R2, R2 > R1) controlled such that a total gas flow (Q1 + R1 {e.g., 360 sccm = 120 sccm CF4 + 240 sccm CHF3 Table 5} = Q2 + R1 {e.g., 360 sccm = 150 sccm CF4 + 210 sccm CHF3; 360 sccm = 180 sccm CF4 + 180 sccm CHF3; &/or 360 sccm = 240 sccm CF4 + 120 sccm CHF3 Table 5}

    PNG
    media_image8.png
    1828
    3064
    media_image8.png
    Greyscale

FIG. 2 of Ozu'208 (Cropped)
through control Q1/R1, Q2/R2 … Qn/Rn) of the source gas and the auxiliary gas into a reactor chamber (processing container 2) is held constant when the gas flow of the source gas (gas G1 flowing at Q1 changed to gas G1 flowing at Q2 while at the same time gas G2 flowing at R1 changed gas G2 flowing at R2) changes.
FIGs. 1-5, ¶¶[0017]-[0021], ¶¶[0059]-[0064], ¶¶[0069]-[0078], & ¶¶[0080]-[0094].
Applying the known technique of controlling the gas flow of the source gas in response to a change of a concentration of the precursor material in the source gas as disclosed by Ozu'208 in the method of Bartholomew'136 so as facilitated the collision of the source and auxiliary gases on the surface of the substrate being processed so as to more uniformly precess the surface of the substrate, as the application of a basic technique of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art before the filing of the invention to apply the known technique of controlling the gas flow of the source gas in response to a change of a concentration of the precursor material in the source gas as disclosed by Ozu'208 in the method of Bartholomew'136.
Regarding claim 5, Ozu'208 discloses:
a source gas (CF4 &/or CHF3 gas) combined with an auxiliary gas (Ar gas) to form a cross-flow gas mixture (cross-flow Ar & CF4 gas mixture; cross-flow Ar &  CHF3 gas mixture; &/or cross-flow Ar, CF4, &  CHF3 gas mixture),

    PNG
    media_image8.png
    1828
    3064
    media_image8.png
    Greyscale

FIG. 2 of Ozu'208 (Cropped)
the cross-flow gas mixture (cross-flow Ar & CF4 gas mixture &/or cross-flow Ar &  CHF3 4, &  CHF3 gas mixture) introduced into the reactor chamber (processing container 2) through at least one cross-flow inlet (one of plurality of openings 62 of injector ring 61), and
a ratio of a gas flow of the main gas mixture (main Ar & CF4 gas mixture &/or main Ar &  CHF3 gas mixture &/or main Ar, CF4, &  CHF3 gas mixture) to a gas flow of the cross-flow gas mixture (cross-flow Ar & CF4 gas mixture &/or cross-flow Ar &  CHF3 gas mixture &/or cross-flow Ar, CF4, &  CHF3 gas mixture) being held constant when the gas flow of at least one of the source gas (CF4 &/or CHF3 gas) and the auxiliary gas (Ar gas) changes in response to a change of the air pressure in the reactor chamber (processing container 2).
FIGs. 1-5, ¶¶[0017]-[0021], ¶¶[0059]-[0064], ¶¶[0069]-[0078], & ¶¶[0080]-[0094].
Regarding claim 6, Ozu'208 discloses:
a flow direction of a cross-flow gas mixture (cross-flow Ar & CF4 gas mixture &/or cross-flow Ar &  CHF3 gas mixture &/or cross-flow Ar, CF4, &  CHF3 gas mixture) at an opening of the cross-flow inlet (one of plurality of openings 62 of injector ring 61) into the reactor chamber (processing container 2) being tilted to a flow direction of the main gas mixture (main Ar & CF4 gas mixture &/or main Ar &  CHF3 gas mixture &/or main Ar, CF4, &  CHF3 gas mixture) at an opening of the main inlet into reactor chamber (processing container 2).
FIGs. 1-5, ¶¶[0017]-[0021], ¶¶[0059]-[0064], ¶¶[0069]-[0078], & ¶¶[0080]-[0094].
Claims 4-9 are rejected under AIA  35 USC § 103 as being unpatentable over US 20030094136 A1 (Bartholomew'136) incorporating by reference US 5849088 A {deDontney'088} & US 6143080 A {Bartholomew'080}) in view of US 20110174212 A1 (Ramachandran'212) as evidenced by US 20120190208 A1 (Ozu'208).
Regarding claim 4, Bartholomew'136 discloses:
a gas flow of the auxiliary gas (inert gas supplied by way of perforated sheet 76, plenum 78, & metering tubes 80 within the plenum 78 &/or inert gas supplied as inert gas curtains) controlled such that a total gas flow of the source gas (reagent supplied with carrier gas by way of inlet port 46 of injector 14) and the auxiliary gas (inert gas supplied by way of perforated sheet 76, plenum 78, & metering tubes 80 within the plenum 78 &/or inert gas supplied as inert gas curtains) into the reactor chamber (muffle 140) is held constant when the gas flow of the source gas changes.
Bartholomew'136: FIGs. 1-13, ¶[0002], ¶[0011], ¶[0014], ¶¶[0016]-[0018], ¶¶[0029]-[0034], ¶¶[0039]-[0043], & ¶¶[0044]-[0062];  deDontney'088: FIGs. 3-15; col. 4, ll. 18-49, col. 5, l. 61- col. 12, l. 28, & col. 12, l. 63 - col. 13, l. 57; Bartholomew'080: FIGs. 1-8, col. 2, l. 45 - col. 3, l. 46, col. 3, l. 52 - col. 4, l. 15, col. 4, l. 18 - col. 14, l. 7.
Regarding claim 4, Bartholomew'136 does not expressly disclose:
a gas flow of the source gas controlled in response to a change of a concentration of the precursor material in the source gas.
Regarding claim 4, Ramachandran'212 discloses:
a gas flow of a source gas (a silicon precursor of at least one of silane {SiH4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.; &/or a dopant precursor of at least one of germane {GeH4}, phosphine {PH3}, diborane {B2H6}, arsine {AsH3} … etc. each providable with a carrier gas of at least one of nitrogen {N2}, argon {Ar}, helium {He}, hydrogen {H2} … etc.) controlled in response to a change of a 4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.; &/or a dopant precursor of at least one of germane {GeH4}, phosphine {PH3}, diborane {B2H6}, arsine {AsH3} … etc.) in the source gas.
FIGs. 1-4, ¶¶[0006]-[0007], ¶¶[0009]-[0014], & ¶¶[0016]-[0047].

    PNG
    media_image9.png
    2156
    3429
    media_image9.png
    Greyscale

FIG. 2A of Ramachandran'212
Regarding claim 4, Ozu'208 evidences (see MPEP § 2144.03) that it is known in the art to:
controlled gas the flow of a source gas (gas G1 {e.g., with 120 sccm CF4 Table 5} flowing at Q1 verses gas G1 {e.g., with 150/180/250 sccm CF4 Table 5} flowing at Q2, Q2 < Q1) in response to a change of a concentration of the precursor 

    PNG
    media_image7.png
    1965
    3622
    media_image7.png
    Greyscale

FIG. 4 of Ozu'208
controlled gas the flow of an auxiliary gas (gas G2 {e.g., with 240 sccm CHF3 Table 5} flowing at R1 verses gas G2 {e.g., with 210/180/120 sccm CHF3 Table 5} flowing at R2, R2 > R1) controlled such that a total gas flow (Q1 + R1 {e.g., 360 sccm = 120 sccm CF4 + 240 sccm CHF3 Table 5} = Q2 + R1 {e.g., 360 sccm = 150 sccm CF4 + 210 sccm CHF3; 360 sccm = 180 sccm CF4 + 180 sccm CHF3; &/or 360 sccm = 240 sccm CF4 + 120 sccm CHF3 Table 5}
through control Q1/R1, Q2/R2 … Qn/Rn) of the source gas and the auxiliary gas into a reactor chamber (processing container 2) is held constant when the gas flow of the source gas (gas G1 flowing at Q1 changed to gas G1 flowing at Q2 while at the same time gas G2 flowing at R1 changed gas G2 flowing at R2) 
FIGs. 1-5, ¶¶[0017]-[0021], ¶¶[0059]-[0064], ¶¶[0069]-[0078], & ¶¶[0080]-[0094].

    PNG
    media_image8.png
    1828
    3064
    media_image8.png
    Greyscale

FIG. 2 of Ozu'208 (Cropped)
Applying the known technique of controlling the gas flow of the source gas in response to a change of a concentration of the precursor material in the source gas as disclosed by Ramachandran'212 in the method of Bartholomew'136 so as facilitated the collision of the source and auxiliary gases on the surface of the substrate being processed so as to more uniformly precess the surface of the substrate, as the application of a basic technique of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's method is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore it would have been obvious to a person having ordinary skill in the art before 
Regarding claim 5, Ramachandran'212 discloses:
a source gas (a silicon precursor of at least one of silane {SiH4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.; &/or a dopant precursor of at least one of germane {GeH4}, phosphine {PH3}, diborane {B2H6}, arsine {AsH3} … etc.

    PNG
    media_image9.png
    2156
    3429
    media_image9.png
    Greyscale

FIG. 2A of Ramachandran'212
each providable with a carrier gas of at least one of nitrogen {N2}, argon {Ar}, helium {He}, hydrogen {H2} … etc.) combined with an auxiliary gas (a carrier gas 2}, argon {Ar}, helium {He}, hydrogen {H2} … etc.) to form a cross-flow gas mixture (a silicon precursor of at least one of silane {SiH4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.; &/or a dopant precursor of at least one of germane {GeH4}, phosphine {PH3}, diborane {B2H6}, arsine {AsH3} … etc. each provided with a carrier gas of at least one of nitrogen {N2}, argon {Ar}, helium {He}, hydrogen {H2} … etc.),
the cross-flow gas mixture cross-flow gas mixture (a silicon precursor of at least one of silane {SiH4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.; &/or a dopant precursor of at least one of germane {GeH4}, phosphine {PH3}, diborane {B2H6}, arsine {AsH3} … etc. each provided with a carrier gas of at least one of nitrogen {N2}, argon {Ar}, helium {He}, hydrogen {H2} … etc.) introduced into a reactor chamber (process chamber 100) through at least one cross-flow inlet (one or more 2nd inlets 214), and
a ratio of a gas flow of a main gas mixture (a silicon precursor of at least one of silane {SiH4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.; &/or a dopant precursor of at least one of germane {GeH4}, phosphine {PH3}, diborane {B2H6}, arsine {AsH3} … etc. each provided with a carrier gas of at least one of nitrogen {N2}, argon {Ar}, helium {He}, hydrogen {H2} … etc.) to a gas flow of the cross-flow gas mixture (a silicon precursor of at least one of silane {SiH4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.; &/or a dopant precursor of at least one of germane {GeH4}, phosphine {PH3}, diborane {B2H6}, arsine {AsH3} … etc. each provided with a carrier gas of at least one of nitrogen {N2}, argon {Ar}, helium {He}, hydrogen {H2} … etc.) held constant when the gas flow of at least one of the source gas and the auxiliary gas changes in response to a change of 
FIGs. 1-4, ¶¶[0006]-[0007], ¶¶[0009]-[0014], & ¶¶[0016]-[0047].
Regarding claim 6, Ramachandran'212 discloses:
a flow direction of the cross-flow gas mixture (2nd direction 212) at an opening of the cross-flow inlet (one or more 2nd inlets 214) into the reactor chamber (process

    PNG
    media_image10.png
    1107
    3028
    media_image10.png
    Greyscale

FIG. 2B of Ramachandran'212

    PNG
    media_image11.png
    1422
    3430
    media_image11.png
    Greyscale

FIG. 2C of Ramachandran'212
chamber 100) being tilted to a flow direction of the main gas mixture 
FIGs. 1-4, ¶¶[0006]-[0007], ¶¶[0009]-[0014], & ¶¶[0016]-[0047].
Regarding claim 7, Ramachandran'212 discloses:
a precursor material containing a semiconductor element  (a silicon precursor of at least one of silane {SiH4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.; &/or a dopant precursor of at least one of germane {GeH4}, phosphine {PH3}, diborane {B2H6}, arsine {AsH3} … etc. each provided with a carrier gas of at least one of nitrogen {N2}, argon {Ar}, helium {He}, hydrogen {H2} … etc.).
FIGs. 1-4, ¶¶[0006]-[0007], ¶¶[0009]-[0014], & ¶¶[0016]-[0047].
Regarding claim 8, Ramachandran'212 discloses:
a precursor material containing at least one of trichlorosilane, tetrachlorosilane, and dichlorosilane (silicon precursor of at least one of silane {SiH4}, disilane {Si2H6}, dichlorosilane {H2SiCl2} … etc.).
FIGs. 1-4, ¶¶[0006]-[0007], ¶¶[0009]-[0014], & ¶¶[0016]-[0047].
Regarding claim 9, Ramachandran'212 discloses:
at least one of the carrier gas and the auxiliary gas containing hydrogen gas (carrier gas of hydrogen {H2} … etc.).
FIGs. 1-4, ¶¶[0006]-[0007], ¶¶[0009]-[0014], & ¶¶[0016]-[0047].
Claims 1-10 are rejected under AIA  35 USC § 103 as being unpatentable over US 20110174212 A1 (Ramachandran'212) and/or US 20120190208 A1 (Ozu'208) in view of US 20030094136 A1 (Bartholomew'136) incorporating by reference US 5849088 A {deDontney'088} & US 6143080 A {Bartholomew'080}).
Regarding claims 1-10, each of the combination of Ramachandran'212 and Bartholomew'136; the combination of Ozu'208 and Bartholomew'136; and the combination of Ramachandran'212, Ozu'208, and Bartholomew'136 discloses, suggests, and/or make predictable the method of claims 1-10 for at least the reasons stated above.
Ramachandran'212: FIGs. 1-4, ¶¶[0006]-[0007], ¶¶[0009]-[0014], & ¶¶[0016]-[0047]; Ozu'208: FIGs. 1-5, ¶¶[0017]-[0021], ¶¶[0059]-[0064], ¶¶[0069]-[0078], & ¶¶[0080]-[0094]; Bartholomew'136: FIGs. 1-13, ¶[0002], ¶[0011], ¶[0014], ¶¶[0016]-[0018], ¶¶[0029]-[0034], ¶¶[0039]-[0043], & ¶¶[0044]-[0062];  deDontney'088: FIGs. 3-15; col. 4, ll. 18-49, col. 5, l. 61- col. 12, l. 28, & col. 12, l. 63 - col. 13, l. 57; Bartholomew'080: FIGs. 1-8, col. 2, l. 45 - col. 3, l. 46, col. 3, l. 52 - col. 4, l. 15, col. 4, l. 18 - col. 14, l. 7.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.  Among such prior art is:
(a)	prior art that evidences (by for example disclosing, suggesting, and/or making predictable) that measuring a physical property related to a pressure in a reactor chamber of a deposition apparatus is common knowledge in the art.  (see MPEP § 2144.03);
(b)	prior art that evidences (by for example disclosing, suggesting, and/or making (see MPEP § 2144.03);
(c)	prior art that evidences (by for example disclosing, suggesting, and/or making predictable) that controlling the flow of a source gas in response to a change of a concentration of a precursor material in the source gas is common knowledge in the art.  (see MPEP § 2144.03); and
(d)	prior art that evidences (by for example disclosing, suggesting, and/or making predictable) that controlling the flow of an auxiliary gas such that a total gas flow of a source gas and the auxiliary gas into a reactor chamber is held constant when the flow of the source gas changes is common knowledge in the art.  (see MPEP § 2144.03).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716